DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The provisional application PRO 62/909,493 filed on 10/02/2019 is acknowledged.

Drawings
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 404 in Fig. 4. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 3, 4 and 9 are objected to because of the following informalities:
In the statement: “are further to cause” (in Claim 3, Line [1-2]; Claim 4, Line [1-2]; and Claim 9, Line [1-2]), the reference to “to cause” does not reconcile with the language of claim 1. The examiner suggests replacing the phrase “are further to cause” with “further cause” to rectify the issue.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over GUHA et al. (US 20200022202 A1), hereinafter referenced as Guha, in view of Palat et al. (US 20190045568 A1), hereinafter referenced as Palat.

Regarding claim 1, Guha teaches one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors (Fig. 2. Processor 110) cause a user equipment (UE) to (Fig. 2. Para. [0097]-Guha discloses the memory (130) may, in some examples, be considered a non-transitory storage medium):
communicate with a master node (MN) and a secondary node (SN) using multi-radio access technology (MR)- dual connectivity (DC) ([Claim 1]-Guha discloses a Multi-RAT Dual Connectivity (MRDC) system comprising a User Equipment (UE) connected to a Master Node (MN) and at least one Secondary Node (SN));
detecting a radio link failure (RLF) on the MN (Para. [0027]-Guha discloses detecting, by the UE, a RLF with the master node).
Although Guha teaches the non-transitory computer-readable media, Guha fails to explicitly teach encoding an indication of the detected RLF for transmission to a secondary node (SN) over signalling radio bearer type 3 (SRB3).
However, Palat explicitly teaches encoding an indication of the detected RLF for transmission to a secondary node (SN) over signalling radio bearer type 3 (SRB3) (Fig. 12A. Para. 0026]-Palat discloses an example communication exchange between a UE, a MeNB, and a SgNB for reporting a SCG failure. Para. [0219]-Palat discloses to encode at least one of the ... measurement report message for transmission to the SN via the SRB3).
	Guha and Palat are both considered to be analogous to the claimed invention because they are in the same field of wireless communication, dealing with methods and systems for handling Radio Link Failure (RLF). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Guha to incorporate the teachings of Palat on transmission to secondary nodes via SRB3, with a motivation to design a robust system that can handle radio link failures, and guarantee further enhanced operation of LTE systems in the licensed as well as unlicensed spectrum. (Palat, Para. [0005]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over GUHA et al. (US 20200022202 A1), hereinafter referenced as Guha, in view of Palat et al. (US 20190045568 A1), hereinafter referenced as Palat, and further in view of Donggun KIM (US 20200305216 A1), hereinafter referenced as Kim.

Regarding claim 2, Guha, in view of Palat, teaches the one or more NTCRM of claim 1.
Although Guha, in view of Palat teaches the NTCRM, Guha, in view of Palat, fails to explicitly teach wherein, to encode the indication, the UE is to generate a failure indication message used for split signalling radio bearer type 1 (SRB1) to be the failure indication for the SRB3.
However, Kim explicitly teaches wherein, to encode the indication, the UE is to generate a failure indication message used for split signalling radio bearer type 1 (SRB1) to be the failure indication for the SRB3 (Para. [0011]-Kim discloses transmitting of the MCG radio link failure report comprises transmitting the MCG radio link failure report via the split SRB1 in case that both the split SRB1 and the SRB3 are configured. Para. [0292]-Kim discloses when the SRB3 has not been configured, the MCG (or Pcell) radio link failure may be reported through the split SRB1).
	Kim is considered to be analogous because it is in the same field of wireless communications, dealing with network connection failure recovery.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Guha in view of Palat to incorporate the teachings of Kim on generating split SBR1 indication for SBR3, with a motivation to transmit the indication to a destination node, and guarantee support for a service having a high data transmission rate and a low transmission delay in a next generation mobile communication system. (Kim, Para. [0006]).


Claims 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over GUHA et al. (US 20200022202 A1), hereinafter referenced as Guha, in view of Palat et al. (US 20190045568 A1), hereinafter referenced as Palat, and further in view of Donggun KIM (US 20200305216 A1), hereinafter referenced as Kim, and further in view of JIN et al. (US 20200260520 A1), hereinafter referenced as Jin.

Regarding claim 3, Guha, in view of Palat and further in view of Kim, teaches the one or more NTCRM of claim 2.
Although Guha, in view of Palat and Kim teaches the NTCRM, Guha, in view of Palat and Kim, fails to explicitly teach wherein the instructions, when executed, are further to cause the UE to receive a reconfiguration message or recovery message over SRB3, wherein the reconfiguration message or recovery message is a same reconfiguration message or recovery message sent over a split SRB 1.
However, Jin explicitly teaches wherein the instructions, when executed, are further to cause the UE to receive a reconfiguration message or recovery message over SRB3, wherein the reconfiguration message or recovery message is a same reconfiguration message or recovery message sent over a split SRB 1 (Fig. 1g. Para. [0132]-Jin discloses the terminal in an RRC-connected state may receive an RRC reconfiguration (RRCReconfiguration) message from a base station, and the message may be received via SRB1 or SRB3) (Please see also Para. [0132-0141]).
	Jin is considered to be analogous because it is in the same field of wireless communications, dealing with the reconfiguration of a secondary cell group in a next generation mobile communication system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Guha, in view of Palat and Kim to incorporate the teachings of Jin on receiving SBR1 reconfiguration or recovery message via SBR3, with a motivation to maintain a failure-proof connection, and guarantee meeting the demand for wireless data traffic having increased since deployment of 4G communication systems. (Jin, Para. [0003]).

Regarding claim 4, Guha, in view of Palat and further in view of Kim and Jin, teaches the one or more NTCRM of claim 3.
Although Guha, in view of Palat and Kim and Jin teaches the NTCRM, Jin further teaches wherein the instructions, when executed, are further to cause the UE to process the reconfiguration message or recovery message in a same manner as the UE is configured to process the reconfiguration message or recovery message of the split SRB1 (Fig. 1g and 1h. Para. [0141]-Jin discloses the terminal may determine via which SRB an RRC reconfiguration message has been received, and if an RRC reconfiguration message has been received via SRB3, may determine this as a case in which the received RRC reconfiguration message includes SCG configuration information, in particular, CellGroupConfig for an SCG and the like; and in operation 1g-70, the terminal may apply RRC reconfiguration of an SCG).
	Jin is considered to be analogous because it is in the same field of wireless communications, dealing with the reconfiguration of a secondary cell group in a next generation mobile communication system.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Guha, in view of Palat and Kim and Jin to incorporate the teachings of Jin on processing reconfiguration or recovery message, with a motivation to maintain a robust connection, and guarantee meeting the demand for wireless data traffic having increased since deployment of 4G communication systems. (Jin, Para. [0003]).

Regarding claim 5, Guha, in view of Palat and further in view of Kim and Jin, teaches the one or more NTCRM of claim 3.
Although Guha, in view of Palat and Kim and Jin teaches the NTCRM, Palat further teaches wherein the failure indication message and the reconfiguration message or recovery message are tunneled transparently between the UE and a master node (MN) over SRB3 (Para. [0156]-Palat discloses SRB3 can be configured as part of the SCG configuration. More specifically, SRB3 can be configured similar to the SCG bearer in LTE DC. The SRB3 configuration can be contained within the SCG configuration, in a transparent manner to the MN).
	Palat is considered to be analogous because it is in the same field of wireless communication, dealing with methods and systems for handling Radio Link Failure (RLF). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Guha, in view of Palat and Kim and Jin  to incorporate the teachings of Palat on transparent message transmission, with a motivation to promptly handle radio link failures, and guarantee further enhanced operation of LTE systems in the licensed as well as unlicensed spectrum. (Palat, Para. [0005]).


Claims 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over GUHA et al. (US 20200022202 A1), hereinafter referenced as Guha, in view of Donggun KIM (US 20200305216 A1), hereinafter referenced as Kim, and further in view of HUNG-CHEN CHEN (US 20200059395 A1), hereinafter referenced as Chen.

Regarding claim 6, Guha teaches one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors (Fig. 2. Processor 110) cause a secondary node (SN) to (Fig. 2. Para. [0097]-Guha discloses the memory (130) may, in some examples, be considered a non-transitory storage medium):
communicate with a user equipment (UE) using multi-radio access technology (MR)- dual connectivity (DC) in association with a master node (MN) ([Claim 1]-Guha discloses a Multi-RAT Dual Connectivity (MRDC) system comprising a User Equipment (UE) connected to a Master Node (MN) and at least one Secondary Node (SN)).
Although, Guha teaches the NTCRM, Guha fails to explicitly teach receive, from the UE via signalling radio bearer type 3 (SRB3), an indication of a radio link failure on the MN.
However, Kim explicitly teaches receive, from the UE via signalling radio bearer type 3 (SRB3), an indication of a radio link failure on the MN (Para. [0015]-Kim discloses a method by a secondary cell group (SCG) in a wireless communication system, the method comprising: receiving, from a terminal, a master cell group (MCG) radio link failure report through a split signaling radio bearer (SRB)1 or an SRB3 in case that the MCG radio link failure is detected).
	Kim is considered to be analogous because it is in the same field of wireless communications, dealing with network connection failure recovery.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Guha to incorporate the teachings of Kim on receiving SBR3 messages/indications, with a motivation to communicate radio link failures, and guarantee support for a service having a high data transmission rate and a low transmission delay in a next generation mobile communication system. (Kim, Para. [0006]).
Although, Guha in view of Kim teaches the NTCRM with SRB3 signalling reception, Guha in view of Kim fails to explicitly teach forward the indication to the MN.
However, Chen teaches forward the indication to the MN (Para. [0056]-Chen discloses the SN may transparently deliver a received MCG failure report to the MN).
	Chen is considered to be analogous because it is in the same field of wireless communications, dealing with reporting radio link failures.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Guha in view of Kim to incorporate the teachings of Chen on forwarding radio link failure indications, with a motivation to notify other nodes that are needed to resolve or minimize the impact of the link failure, and guarantee an improved and efficient method of reporting an MN radio link failure. (Chen, Para. [0003]).

Regarding claim 7, Guha, in view of Kim and further in view of Chen, teaches the one or more NTCRM of claim 6.
Although Guha, in view of Kim and Chen teaches the NTCRM, Kim further teaches wherein the MN is a different radio access technology (RAT) than the SN (Para. [0351]-Kim discloses the baseband processor 1i-20 may include multiple communication modules in order to support multiple different radio access technologies. Further, at least one of the RF processor 1i-10 and the baseband processor 1i-20 may include different communication modules in order to process signals in different frequency bands. For example, the different radio access technologies may include an LTE network, an NR network, etc).
	Kim is considered to be analogous because it is in the same field of wireless communications, dealing with network connection failure recovery.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Guha in view of Kim and Chen to incorporate the teachings of Kim on radio access technologies, with a motivation to integrate multiple technologies on the same network, and guarantee support for a service having a high data transmission rate and a low transmission delay in a next generation mobile communication system. (Kim, Para. [0006]).

Regarding claim 8, Guha, in view of Kim and further in view of Chen, teaches the one or more NTCRM of claim 6.
Although Guha, in view of Kim and Chen teaches the NTCRM, Kim further teaches wherein the indication is received and forwarded in a failure indication message format that is used for split signalling radio bearer type 1 (SRB 1) (Para. [0011]-Kim discloses transmitting of the MCG radio link failure report comprises transmitting the MCG radio link failure report via the split SRB1 in case that both the split SRB1 and the SRB3 are configured. Para. [0292]-Kim discloses when the SRB3 has not been configured, the MCG (or Pcell) radio link failure may be reported through the split SRB1).
	Kim is considered to be analogous because it is in the same field of wireless communications, dealing with network connection failure recovery.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Guha in view of Kim and Chen to incorporate the teachings of Kim on forwarding link failure indications via SRB1, with a motivation to communicate the link failure and initiate recovery, to guarantee support for a service having a high data transmission rate and a low transmission delay in a next generation mobile communication system. (Kim, Para. [0006]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over GUHA et al. (US 20200022202 A1), hereinafter referenced as Guha, in view of Donggun KIM (US 20200305216 A1), hereinafter referenced as Kim, and further in view of HUNG-CHEN CHEN (US 20200059395 A1), hereinafter referenced as Chen, and further in view of YILMAZ et al. (US 20200351968 A1), hereinafter referenced as Yilmaz.

Regarding claim 9, Guha, in view of Kim and further in view of Chen, teaches the one or more NTCRM of claim 6. Although, Guha, in view of Kim and further in view of Chen teaches the NTCRM, Guha, in view of Kim and further in view of Chen fails to explicitly teach wherein the instructions, when executed, are further to cause the SN to: receive a reconfiguration message or recovery message from the MN; and forward the reconfiguration message or recovery message to the UE over SRB3, wherein the reconfiguration message or recovery message is a same reconfiguration message or recovery message format that is sent over a split SRB1.  
However, Yilmaz explicitly teaches wherein the instructions, when executed, are further to cause the SN to (Para. [0047]-Yilmaz discloses a non-transitory computer-readable storage medium comprising computer instructions stored thereon that, when executed by a processing circuit, cause the processing circuit to perform): 
receive a reconfiguration message or recovery message from the MN (Fig. 4. Para. [0112]-Yilmaz discloses the master node sends, via the SCG leg of the split SRB1, a second message … the second message is an RRC reconfiguration message (for example, an RRCReconfiguration message)); and 
forward the reconfiguration message or recovery message to the UE over SRB3, wherein the reconfiguration message or recovery message is a same reconfiguration message or recovery message format that is sent over a split SRB1 (Fig. 8. Para. [0148]-Yilmaz discloses the secondary node sends a second message to the UE, via SRB3. Para. [0081]-Yilmaz discloses the secondary node may examine and/or parse the content of the message received from the master node via and create an equivalent RRC message (for example, including the same or similar content, but possibly with a different transaction ID) to send to the UE via SRB3).
	Yilmaz is considered to be analogous because it is in the same field of wireless communications, dealing with methods and equipment for handling a communication failure in dual and/or multiple connectivity network environments.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Guha in view of Kim and Chen to incorporate the teachings of Yilmaz on forwarding reconfiguration messages between MN and UE, with a motivation to initiate the link failure recovery process, and guarantee improving efficiency of communications in a radio access network by allowing a user equipment (UE) to send a failure message (such as a Failure information message) to the master node upon detecting a Master Cell Group (MCG) related failure. (Yilmaz, Para. [0043]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over GUHA et al. (US 20200022202 A1), hereinafter referenced as Guha, in view of Donggun KIM (US 20200305216 A1), hereinafter referenced as Kim, and further in view of HUNG-CHEN CHEN (US 20200059395 A1), hereinafter referenced as Chen, and further in view of YILMAZ et al. (US 20200351968 A1), hereinafter referenced as Yilmaz, and further in view of Palat et al. (US 20190045568 A1), hereinafter referenced as Palat.

Regarding claim 10, Guha, in view of Kim and further in view of Chen and Yilmaz, teaches the one or more NTCRM of claim 9.
Although Guha, in view of Kim, Chen and Yilmaz teaches the NTCRM, Guha, in view of Kim, Chen and Yilmaz teaches fails to explicitly teach wherein the failure indication message and the reconfiguration message or recovery message are tunneled transparently by the SN between the MN and the UE over SRB3.
However, Palat explicitly teaches wherein the failure indication message and the reconfiguration message or recovery message are tunneled transparently by the SN between the MN and the UE over SRB3 (Para. [0185]-Palat discloses the other option is to define an NR RRC SN failure message that is carried over SRB1 transparently to the MN. Para. [0156]-Palat discloses the SRB3 configuration can be contained within the SCG configuration, in a transparent manner to the MN).
	Palat is considered to be analogous because it is in the same field of wireless communication, dealing with methods and systems for handling Radio Link Failure (RLF). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Guha, in view of Kim, Chen and Yilmaz to incorporate the teachings of Palat on transparent message/indication transmission, with a motivation to initiate and set into motion the link recovery process, and guarantee further enhanced operation of LTE systems in the licensed as well as unlicensed spectrum. (Palat, Para. [0005]).



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Kim et al. (US 20180278357 A1)- The present invention relates to a wireless communication system. More specifically, the present invention relates to a method and a device for performing SCG re-establishment in dual connectivity in wireless communication system, the method comprising: detecting radio link failure on a secondary node, wherein the UE is configured with a master node and the secondary node; and receiving signals from candidates of a new secondary node for obtaining information about which cell is a best candidate on the new secondary node to prepare for radio link failure on the secondary node; and initiating RRC connection re-establishment procedure for recovery from the radio link failure of the secondary node if a cell which is to be a PSCell on a new secondary node is selected in a cell list............... Fig. 1-3. Abstract.
 (b)	Sirotkin et al. (US 20190222281 A1)- Embodiments of apparatus and methods for signaling for resource allocation and scheduling in 5G-NR integrated access and backhaul are generally described herein. In some embodiments, User Equipment configured for reporting a channel quality indicator (CQI) index in a channel state information (CSI) reference resource assumes a physical resource block (PRB) bundling size of two PRBs to derive the CQI index............... Fig. 1-6. Abstract.
(c)	Kim et al. (US 20180368018 A1)- The present disclosure relates to a communication method and system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT). The present disclosure may be applied to intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services. A control method of a user equipment (UE) in a wireless communication system is provided. The method includes receiving packet data conversion protocol (PDCP) configuration information including information indicative of whether a PDCP layer supports out-of-sequence delivery; identifying whether the PDCP layer supports out-of-sequence delivery based on the PDCP configuration information; and processing a PDCP packet data unit (PDU) based on a result of identifying whether the PDCP layer supports out-of-sequence delivery............... Fig. 1-4. Abstract.
 (d)	Huh et al. (US 20160065733 A1)- In one aspect of this disclosure, a method and an electronic apparatus executing a method, the method including detecting a disconnection of a call with an external electronic apparatus, when the disconnection is detected, generating and storing a call disconnection message including a notifier indicating a cause for the disconnection, and transmitting the stored call disconnection message to the external electronic apparatus according to a communication receptivity condition. In another aspect of this disclosure, a method and an electronic apparatus comprising a communication module executing a call with an external electronic apparatus, and a processor executing the method, including detecting disconnection of the call with the external electronic apparatus, when the disconnection is detected, generating and store a call disconnection message including a notifier indicating a cause for the disconnection, and transmitting the stored call disconnection message to the external electronic apparatus according to a communication receptivity condition............... Fig. 1-5. Abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIZOU HASSAN (SPE) can be reached on (571)272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OO/
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472